UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

Leslie S. Margolis, Esq.
Managing Attomey
Maryland Disability Law Center
1800 North Charles Street, Suite 4000
Baltimore. Maryland 21201_

JUN 2 6 2003

Dear Ms.
This is in response to your letter dated March 27, 2003 regarding the Maryland Disability
Law Center's concern about the Maryland State Department of Education's (MSDE)
decision to support the construction of a separate, single-use facility to replace Cedar
Lane School. Specifically, you are asking that the Office of Special Education Programs
(OSEP) determine if MSDE has taken the necessary steps to conclude that there is no
viable alternative to construction of a new separate facility.
As you noted in your letter, while OSEP requires the State to develop corrective actions
in response to findings of noncompliance, OSEP does not intervene in State decisions
regarding construction of new schools. Further, there are no statutory or regulatory
provisions that require a State to take certain steps before concluding that there is no
viable alternative to construction of a new separate facility.
The Individuals with Disabilities Education Act (IDEA) requires each public agency to
ensure that, to the maximum extent appropriate, children with disabilities, including
children in public or private institutions or other care facilities, are educated with children
who are non-disabled and that special classes, separate schooling or other removal of
children with disabilities from the regular educational environment occurs only if the
nature and severity of the disability is such that education in regular classes with the use
of supplementary aids and services cannot be achieved satisfactorily: 20 USC
ยง 1412(a)(5)(A); 34 CFR ยง300.550(b)(1)-(2). Therefore, before a child with a disability
can be placed outside the regular educational environment, the group of persons making
the placement decision, which includes the parents and other persons knowledgeable
about the child, the meaning of the evaluation data, and the placement options, must
consider whether supplementary aids and services could be provided that would enable
education of the student in the regular classroom setting to be achieved. 34 CFR
ยง300.550, 552(a)(1). If a determination is made that a particular student with a disability
cannot be educated satisfactorily in the regular educational environment, even with the
provision of appropriate supplementary aids and services, then that student could be
placed in a setting other than the regular classroom. In all cases, placement decisions
must be individually determined on the basis of each child's abilities and needs, and not
solely on factors such as category of disability, severity of disability, configuration of
service delivery system, availability of space, or administrative convenience. Rather,

400 MARYLAND AVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our misslon is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation.

Page 2 -Leslie Margolis, Esq.
each student's Individualized Education Program (IEP) forms the basis for the placement
decision. 34 CFR ยง300.552(b)(2).
Further, the regulations implementing the IDEA require that public agencies have
available a continuum of alternative placements to meet the needs of children with
disabilities for special education and related services. 34 CFR ยง300.551. This continuum
of alternative placements must include instruction in regular classes, special classes,
special schools, home instruction, and instruction in hospitals and institutions).
OSEP takes its responsibility very seriously in assessing States' compliance in the
implementation of the IDEA and assisting States in developing strategies to improve
results for children with disabilities. OSEP conducted a review in Maryland in 1999 to
assess the State's compliance with the IDEA. OSEP's Monitoring Report was issued to
MSDE on July 26, 2001. One area that OSEP identified as an area of noncompliance was
Maryland's failure to ensure that students with disabilities are placed in the Least
Restrictive Environment. MSDE has developed an Improvement Plan that identifies
strategies for implementing correction of this, and other areas of noncompliance, sources
of technical assistance, timelines for completing strategies, and methods for evaluating
the effectiveness of the Improvement Plan. OSEP continues to collaborate with MSDE
and review the State's progress in ensuring that students with disabilities are placed in the
least restrictive environment.
I hope the above information has been helpful. If we can be of further assistance, please
contact Dale King at (202) 260-1156.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs

CC:

Dr. Carol Ann Baglin
Assistant State Superintendent
Maryland Department of Education

